Exhibit 10.1

LOGO [g237140g37m00.jpg]

EMPLOYMENT AND CONFIDENTIAL INFORMATION AGREEMENT

In consideration for employment by ServiceSource International, Inc.
(hereinafter “ServiceSource”) of John Boucher (“Employee”), ServiceSource and
Employee acknowledge and agree as follows:

1.        EMPLOYMENT TERMS AND CONDITIONS.    ServiceSource hereby employs
Employee, and Employee hereby accepts employment with ServiceSource upon all of
the terms and conditions described in this Employment Agreement (this
“Agreement”), with an employment commencement date of August 30, 2011 (the
“Commencement Date”).

2.        DUTIES.

(a)        Responsibilities.     Employee’s position is Executive Vice President
of World Wide Sales, reporting to Jeff Bizzack, President. Employee shall be
responsible for and expected to perform all duties and tasks as directed by
ServiceSource.

(b)        Loyal and Full Time Performance of Duties.    While employed by
ServiceSource, Employee shall not directly or indirectly, engage in any
Competitive Activity. For the purpose of this Agreement, “Competitive Activity”
is any activity which is the same as or competitive with any activity engaged in
by ServiceSource, during Employee’s employment by ServiceSource. Competitive
Activities may include, without limitation, the provision of (a) outsourced
sales, technology and/or marketing services, or (b) consulting services for a
client with respect to the sales and marketing of services agreements to end
users where such clients compete with ServiceSource and/or its customers.

(c)        ServiceSource Policies.    Employee agrees to abide by
ServiceSource’s rules, regulations, policies and practices, written and
unwritten, as they may from time to time be adopted or modified by ServiceSource
at its sole discretion. ServiceSource’s written rules, policies, practices and
procedures shall be binding on Employee unless superseded by or in conflict with
this Agreement.

3.        EMPLOYMENT AT-WILL.    Employee and ServiceSource acknowledge and
agree that during Employee’s employment with ServiceSource the parties intend to
strictly maintain an at-will employment relationship. This means that at any
time during the course of Employee’s employment with ServiceSource, Employee is
entitled to resign with or without cause and with or without advance notice.
Similarly, ServiceSource specifically reserves the same right to terminate
Employee’s employment at any time with or without cause and with or without
advance notice. Nothing in this

 

1



--------------------------------------------------------------------------------

Agreement or the relationship between the parties now or in the future may be
construed or interpreted to create an employment relationship for a specific
length of time or a right to continued employment. Employee and ServiceSource
understand and agree that only ServiceSource’s Chief Executive Officer possesses
the authority to alter the at-will nature of Employee’s employment status, and
that any such change may be made only by an express written employment contract
signed by ServiceSource’s Chief Executive Officer. No implied contract
concerning any employment-related decision or term or condition of employment
can be established by any other statement, conduct, policy or practice.

4.        CASH COMPENSATION.

(a)        Base Salary.    In consideration for the services and covenants
described in this Agreement, ServiceSource agrees to pay Employee an annual base
salary of Three Hundred Fifty Thousand Dollars ($350,000), paid on
ServiceSource’s normal payroll dates.

(b)        Hire-On Bonus.    Employee will be paid a hire-on bonus in the total
amount of $150,000 (“Hire-on Bonus”), payable in three equal installments on the
following dates provided that Employee is employed by ServiceSource on the
respective date for the installment payment: (i) $50,000 on the first-year
anniversary of the Commencement Date, (ii) $50,000 on the second-year
anniversary of the Commencement Date, and (iii) $50,000 on the third-year
anniversary of the Commencement Date.

(c)        Commission Plan.    Beginning January 1, 2012, Employee shall be
eligible to participate in the Company’s Sales Commission Program (the
“Program”). The specific commission plan for which Employee will be eligible
will provide for a target commission of Five Hundred Thousand Dollars ($500,000)
per year at full attainment of target sales. ServiceSource will determine the
specific parameters of Employee’s individual commission plan under the Program
upon his commencing employment.

(d)        Non-Recoverable Draw Against Commissions.    Solely for the period
September through December of 2011, and upon the achievement of specific
objectives established by ServiceSource, Employee will be eligible to receive a
non-recoverable draw against commissions for that four-month period of up to One
Hundred Fifty Thousand Dollars ($150,000). Assuming Employee meets the
applicable objectives, these draw payments will be made in four equal monthly
installments of Thirty-Seven Thousand Five Hundred Dollars ($37,500) over the
four-month period. The draw for the four-month period will not be recoverable
against future commissions. These payments will be pro-rated in the event
Employee completes some but not all of the established objectives. This
non-recoverable draw will constitute Employee’s only variable pay for 2011.

5.        EQUITY COMPENSATION.    Employee will be eligible to participate in
the ServiceSource International, Inc. 2011 Equity Incentive Plan (the “Equity
Incentive Plan”) and the ServiceSource International, Inc. 2011 Employee Stock
Purchase Plan (the “Employee Stock Purchase Plan”). Subject to (i) approval by

 

2



--------------------------------------------------------------------------------

ServiceSource’s Board of Directors (or the Compensation Committee of the Board
of Directors), (ii) the terms of the Equity Incentive Plan, and (iii) the terms
of the respective equity compensation award agreements under the Plan, Employee
will be granted the following equity compensation, in addition to Employee’s
cash compensation on the later of the action of the Board of Director (or
Compensation Committee) approving the equity compensation grant or the first day
of Employee’s employment with the Company. The grant date of the equity
compensation as determined above is herein referred to as the “Grant Date.”

(a)        Stock Option Grant.    ServiceSource shall grant to Employee a
nonqualified stock option to purchase up to Three Hundred Fifty Thousand
(350,000) shares of ServiceSource’s Common Stock under the Equity Incentive
Plan, at an exercise price per share equal to the fair market value of a single
Common Share as determined under the Equity Incentive Plan for the Grant Date.
The option will vest over four years, with 25% of the option vesting on the
one-year anniversary of the Commencement Date and the remainder vesting monthly
on a pro rata basis, on the same calendar-month day as the Commencement Date,
over the following 36 months, so as to be 100% vested on the fourth anniversary
of the Commencement Date. In all cases, vesting shall be subject to Employee
remaining as a Service Provider (as such term is defined in the Equity Incentive
Plan) through each vesting date, subject to any acceleration of vesting as
provided in this Agreement. Note that the above grant and its terms remain
subject to approval by the Board of Directors (or the Compensation Committee),
and that any granted shares will be subject to all applicable state and federal
tax and securities laws.

(b)        Restricted Stock Units Grant.    ServiceSource shall grant Employee
one hundred thousand (100,000) restricted stock units (RSUs) under the Equity
Incentive Plan. The proposed RSUs will vest and be payable over a period of four
years subject to Employee’s continuous service as an employee of ServiceSource.
Twenty-five percent (25%) of Employee’s RSUs will vest on the one-year
anniversary of the Commencement Date. The remaining RSU shares will vest in
three equal installments at each anniversary of the Commencement Date so as to
be fully vested after four years of continuous employment. In all cases, vesting
shall be subject to Employee remaining as an employee through each vesting date,
subject to any acceleration of vesting as provided in this Agreement. Note that
the above grant and its terms remain subject to approval by the Board of
Directors (or the Compensation Committee), and that any granted shares will be
subject to all applicable state and federal tax and securities laws.

(c)        Employee Stock Purchase Plan.    Subject to the terms and conditions
of the Employee Stock Purchase Plan as now or hereafter in effect as determined
by the Board of Directors (or Compensation Committee), Employee will be eligible
to participate in the Employee Stock Purchase Plan while he meets the
eligibility requirements under the Employee Stock Purchase Plan. Note that any
purchase rights or purchased shares under the Employee Stock Purchase Plan will
be subject to all applicable state and federal tax and securities laws and the
employment policies of ServiceSource.

 

3



--------------------------------------------------------------------------------

6.        BENEFITS.    As a full-time employee, Employee shall be entitled to
all of the benefits provided to ServiceSource executive employees, in accordance
with any benefit plan or policy adopted by ServiceSource from time to time
during the existence of this Agreement. Employee’s rights and those of
Employee’s dependents under any such benefit plan or policy shall be governed
solely by the terms of such plan or policy. ServiceSource reserves to itself or
its designated administrators exclusive authority and discretion to determine
all issues of eligibility, interpretation and administration of each such
benefit plan or policy.

7.        PROPRIETARY AND CONFIDENTIAL INFORMATION (INCLUDING TRADE
SECRETS).    Employee acknowledges that his employment with ServiceSource will
allow him/her access to Proprietary and Confidential Information. Employee
understands that Proprietary and Confidential Information includes customer and
applicant lists, whether written or solely a function of memory, data bases,
whether on computer disc or not, business files, contracts and all other
information which is used in the day-to-day operation of ServiceSource which is
not known by persons not employed by ServiceSource and which ServiceSource
undertakes efforts to maintain its secrecy. Employee understands and agrees that
this is confidential information which the law treats as privileged, therefore
protecting an employer from use without consent.

(a)        Definition.     “Proprietary and Confidential Information” is defined
as all information and any idea in whatever form, tangible or intangible, of a
confidential or secret nature that pertains in any manner to the business of
ServiceSource. As used herein, the term “Confidential Information” shall include
any and all non-public information relating to ServiceSource or its business,
operations, financial affairs, performance, assets, technology, research and
development, processes, products, contracts, customers, licensees, sublicensees,
suppliers, personnel, plans or prospects, whether or not in written form and
whether or not expressly designated as confidential, including (without
limitation) any such information consisting of or otherwise relating to trade
secrets, know-how, technology (including software and programs), designs,
drawings, photographs, samples, processes, license or sublicense arrangements,
formulae, proposals, product specifications, customer lists or preferences,
pricing lists, referral sources, marketing or sales techniques or plans,
operating manuals, service manuals, financial information or projections, lists
of suppliers or distributors or sources of supply.

Proprietary and Confidential Information shall include both information
developed by Employee for ServiceSource and information Employee obtained while
in ServiceSource’s employment. All Proprietary and Confidential Information,
whether created by Employee or other employees, shall remain the property of
ServiceSource.

(b)        Non-Disclosure and Return.    Employee agrees that he will not, under
any circumstances, or at any time, whether as an individual, partnership, or
corporation, or employee, principal, agent, partner or shareholder thereof, in
any way, either directly or indirectly, divulge, disclose, copy, use, divert or
attempt to divulge, disclose, copy, use or divert ServiceSource’s Proprietary
and Confidential Information,

 

4



--------------------------------------------------------------------------------

except to the extent authorized and necessary to carry out Employee’s
responsibilities during employment with ServiceSource, or as required by law.
Upon termination of Employee’s employment with ServiceSource, Employee shall
immediately return to ServiceSource all property in Employee’s possession or
control that belongs to ServiceSource, including all property in electronic form
and all copies of Proprietary and Confidential Information.

(c)        Former Employer Information.    Employee agrees that Employee will
not, during Employee’s employment with ServiceSource, improperly use or disclose
any proprietary information or trade secrets of any former or concurrent
employer or other person or entity and that Employee will not bring onto the
premises of ServiceSource any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity. Employee represents and warrants to
ServiceSource that Employee is not in breach of any agreement with any former
Employer by accepting employment with ServiceSource.

(d)        Third Party Information.    Employee recognizes that ServiceSource
may have received and in the future may continue to receive from third parties
their confidential or proprietary information as they may so designate, subject
to a duty on ServiceSource’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Employee agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Employee’s work for ServiceSource
consistent with ServiceSource’s agreement with such third party.

(e)        Notification to New Employer.    In the event that Employee’s
employment with ServiceSource ends, Employee consents to notification by
ServiceSource to any subsequent employer of Employee’s rights and obligations
under this Agreement.

(f)        No Solicitation of Clients Using Proprietary and Confidential
Information.    Employee acknowledges and agrees that the names, addresses, and
contact information of ServiceSource’s clients and all other confidential
information relating to those clients, have been compiled by ServiceSource at
great expense and represent a real asset of ServiceSource. Employee further
understands and agrees that this information is deemed confidential by
ServiceSource and constitutes trade secrets of ServiceSource. Employee
understands that this information has been provided to Employee in confidence,
and Employee agrees that the sale or unauthorized use or disclosure of any of
ServiceSource’s trade secrets obtained by Employee during employment with
ServiceSource constitutes unfair competition. Employee agrees and promises not
to engage in any unfair competition with ServiceSource. Employee further agrees
not to, directly or indirectly, during or after termination of employment, make
known to any person, firm, or company any information concerning any of the
clients of ServiceSource which, as Employee acknowledges, is confidential and
constitutes trade secrets of ServiceSource. Nor shall Employee use any such
confidential and trade secret information to solicit, take away, or attempt to
call on, solicit or take away any of the

 

5



--------------------------------------------------------------------------------

clients of ServiceSource on whom Employee called or whose accounts Employee had
serviced during employment with ServiceSource, whether on Employee’s own behalf
or for any other person, firm, or ServiceSource.

(g)        No Solicitation of Employees.    Employee understands and
acknowledges that as an employee of ServiceSource he has certain fiduciary
duties to ServiceSource which would be violated by the solicitation and/or
encouragement of ServiceSource employees to leave the employ of ServiceSource.
Employee therefore agrees that he will not, either during his employment or for
a period of one year after employment has terminated, solicit any of
ServiceSource’s employees for a competing business or otherwise induce or
attempt to induce such employees to terminate employment with ServiceSource.
Employee agrees that any such solicitation during that period of time would
constitute unfair competition.

(h)        Assignment of Rights.    All Proprietary and Confidential Information
and all patents, patent rights, copyrights, trade secret rights, trademark
rights and other rights (including, without limitation, intellectual property
rights) owned by or otherwise belonging to ServiceSource anywhere in the world
in connection therewith, is and shall be the sole property of the ServiceSource.
Employee hereby assigns to ServiceSource any and all rights, title and interest
Employee may have or acquire in ServiceSource’s Proprietary and Confidential
Information and ServiceSource’s property.

8.        SEVERANCE BENEFITS.

(a)        Termination Other than for Cause During the First Year of
Employment.    If ServiceSource should terminate Employee’s employment without
“Cause” (as defined in Section 8(c) below) at any time before the first one-year
anniversary of the Commencement Date, Employee shall receive the following
payments and benefits:

(i)    Employee shall receive twelve (12) months of Employee’s then current base
salary, in a single lump sum payment, subject to all applicable withholding
requirements. For purposes of this calculation, base salary shall not include
the Hire-on Bonus;

(ii)    Provided that Employee timely elects continued group health insurance
participation following the Termination Date pursuant to federal COBRA law or
similar state law (collectively, “COBRA”), then for a period of twelve
(12) months following the Termination Date, the Company will reimburse
Employee’s COBRA premiums sufficient to continue group health insurance coverage
for him and his eligible dependents at the same level of coverage in effect as
of the termination date, to the extent such coverage remains available.

(b)        Termination Without Cause or for Good Reason Following Change of
Control (Equity Acceleration).    If ServiceSource or a successor should
terminate Employee’s employment without Cause or Employee should terminate his
employment for Good Reason, in either case within 12 months following a “Change
of Control” (as

 

6



--------------------------------------------------------------------------------

defined in Section 8(c) below), then all of Employee’s outstanding equity
compensation awards (including, without limitation, all stock options,
restricted stock, restricted stock units and any other equity compensation
awards) shall immediately have their vesting accelerated 100%, so as to become
fully vested.

(c)        Definitions:    For purposes of this Section 8:

(i)    “Cause” shall mean the occurrence of any of the following events:
(i) Employee’s commission of any felony or any crime involving fraud or
dishonesty under the laws of the United States or any state thereof;
(ii) Employee’s commission of, or participation in, a fraud or act of dishonesty
against ServiceSource; (iii) Employee’s willful violation of any contract or
agreement between Employee and ServiceSource or any statutory duty owed to
ServiceSource; (iv) Employee’s unauthorized use or disclosure of Proprietary and
Confidential Information; or (v) Employee’s gross misconduct; and

(ii)    “Good Reason” shall mean the occurrence of any one of the following
events, without Employee’s written consent: (1) a material, adverse change in
Employee’s job title from that in effect immediately prior to the Change of
Control; (2) a material, adverse change in Employee’s duties, authorities or job
responsibilities from that in effect immediately prior to the Change of Control;
(3) a relocation of Employee’s principal place of employment beyond a radius of
30 miles from its location immediately prior to the Change of Control; or
(4) any reduction in Employee’s base salary, target commission earnings or
aggregate level of benefits measured against such compensation or benefits as in
effect immediately prior to the Change of Control; provided that Employee has
notified ServiceSource in writing of the event described in (1), (2), (3) or
(4) above and ServiceSource (or its successor) has within 30 days thereafter
failed to restore Employee to the appropriate job title, duties, authorities,
responsibility, location, salary, target commissions or benefits; and

(iii)    “Change of Control” shall mean the occurrence of one of the following
events: a sale of all or substantially all of the shares of stock of
ServiceSource; a merger, consolidation or similar transaction involving
ServiceSource following which the persons entitled to elect a majority of the
members of the Board of Directors of ServiceSource immediately before the
transaction are not entitled to elect a majority of the members of the Board of
Directors of ServiceSource or the surviving entity following the transaction; or
a sale of all or substantially all of the assets of the company.

(d)        Release.     Notwithstanding the foregoing, the severance benefits
described in Sections 8(a) and 8(b) above are subject to Employee’s execution
and delivery of binding general release of claims in the form set forth as
Schedule A, and such release shall becoming effective and binding in accordance
with its terms within fifty-two (52) days following the termination date. No
severance payments or vesting acceleration pursuant to such sections shall be
paid or provided unless and until the release becomes effective. Any severance
cash payment to which Employee is entitled shall be paid by the Company in cash
and in full on the fifty-third (53rd) day following Employee’s employment
termination date or such later date as is required to avoid the imposition of
additional taxes under Internal Revenue Code Section 409A (“Section 409A”).

 

7



--------------------------------------------------------------------------------

(e)        Section 409A Compliance.    Notwithstanding any provision to the
contrary herein, no Deferred Compensation Separation Payments (as defined below)
that become payable under this letter by reason of Employee’s termination of
employment with the Company (or any successor entity thereto) will be made
unless such termination of employment constitutes a “separation from service”
within the meaning of Section 409A. Further, if Employee is a “specified
employee” of the Company (or any successor entity thereto) within the meaning of
Section 409A on the date of your termination of employment (other than a
termination of employment due to death), then the severance payable to Employee,
if any, under this letter, when considered together with any other severance
payments or separation benefits that are in each case considered deferred
compensation under Section 409A (together the “Deferred Compensation Separation
Payments”) that are payable within the first six (6) months following Employee’s
termination of employment, shall be delayed until the first payroll date that
occurs on or after the date that is six (6) months and one (1) day after the
date of Employee’s termination of employment, when they shall be paid in full
arrears. All subsequent Deferred Compensation Separation Payments, if any, will
be paid in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Employee dies
following Employee’s employment termination but prior to the six (6) month
anniversary of his employment termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of death and all other Deferred
Compensation Separation Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this letter is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.

(f)        Termination of Employment for Other Reasons.    The above severance
benefits in this Section 8 shall not be paid or provided in the event of the
termination of Employee’s employment due to Employee’s death, disability or
resignation (other than a resignation by Employee for Good Reason in a
change-of-control under Section 8(b) above), or the termination of his
employment by ServiceSource or its successor for Cause (as defined in
Section 8(c) above).

9.        SEVERABILITY.    In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable to any extent, such term or provision shall be enforced to the
fullest extent permissible under the law and all remaining terms and provisions
hereof shall continue in full force and effect.

 

8



--------------------------------------------------------------------------------

10.        MODIFICATION OF AGREEMENT.    This Agreement may be modified only in
writing by mutual agreement of ServiceSource and Employee. Any such writing must
specifically state that it is intended to modify the parties’ Agreement and
state which specific provision or provisions this writing intends to modify.
Such written modification will only be effective if signed by ServiceSource’s
Chief Executive Officer. Any attempt to modify this Agreement orally, or by a
writing signed by any person other than ServiceSource’s Chief Executive Officer,
or by any other means, shall be null and void. This Agreement is intended to be
the final and complete statement of the parties’ agreement concerning the legal
nature of their employment relationship in any and all disputes arising from
that relationship.

11.        COMPLETE AND VOLUNTARY AGREEMENT.    This Agreement, the Plan and the
Option Agreement constitute the entire understanding of the parties on the
subject covered. The parties expressly warrant that they have read and fully
understand this Agreement; that they have had the opportunity to consult with
legal counsel of their own choosing to have the terms of this Agreement fully
explained to them; that they are not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that they are executing this Agreement voluntarily, free of any duress or
coercion.

12.        DISPUTE RESOLUTION.    This Agreement shall be governed by California
law, without regard to its principles of conflicts of laws. Any dispute arising
from this Agreement shall be subject to the exclusive jurisdiction of state and
federal courts located in the Northern District of California, and each party
hereby waives any and all objections to that venue. The prevailing party in any
such dispute shall recover its reasonable attorneys’ fees and costs from the
losing party, including any fees or costs arising from an appeal.

13.        SUCCESSORS AND ASSIGNS.    This Agreement will be binding upon
Employee’s heirs, executors, administrators and other legal representatives and
will be for the benefit of ServiceSource, its successors, and its assigns.

14.        GOLDEN PARACHUTE BEST AFTER TAX RESULTS    If any of the payments to
Employee (prior to any reduction, below) provided for in this Agreement,
together with any other payments which Employee has the right to receive from
the Company or any corporation which is a member of an “affiliated group” as
defined in Section 1504(a) of the Internal Revenue Code of 1986, as amended
(“Code”), without regard to Section 1504(b) of the Internal Revenue Code), of
which the Company is a member (the “Payments”) would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), and if the Safe Harbor
Amount is greater than the Taxed Amount, then the total amount of such Payments
shall be reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the
largest portion of the Payments that would result in no portion of the Payments
being subject to the excise tax set forth at

 

9



--------------------------------------------------------------------------------

Section 4999 of the Code (“Excise Tax”), after reduction for taxes as described
below. The “Taxed Amount” is the total amount of the Payments after reduction
for taxes as described below (prior to any reduction, above) notwithstanding
that all or some portion of the Payments may be subject to the Excise Tax.
Solely for the purpose of comparing which of the Safe Harbor Amount and the
Taxed Amount is greater, the determination of each such amount, shall be made on
an after-tax basis, taking into account all applicable federal, state and local
employment taxes, income taxes, and, if applicable, the Excise Tax (all of which
shall be computed at the highest applicable marginal rate regardless of
Employee’s actual marginal rate). If a reduction of the Payments to the Safe
Harbor Amount is necessary, then the reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of equity
awards other than options; cancellation of accelerated vesting of options; and
reduction of employee benefits. In the event that acceleration of vesting of
equity awards or options is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Employee’s awards.
The Company and its tax advisors shall make all determinations and calculations
required to be made to effectuate this paragraph at the Company’s expense.

 

SERVICESOURCE INTERNATIONAL, INC.      By:  

/s/    Raymond Martinelli

    

August 16, 2011

  Raymond Martinelli      Date Its:   Chief People Office      EMPLOYEE     

/s/    John Boucher

    

August 16, 2011

John Boucher      Date

 

10



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF RELEASE

In exchange for the consideration provided by ServiceSource International, Inc.
or its successor (the “Company”) to the undersigned current or former employee
of the Company (the “Employee”) under this Agreement or the employment agreement
between the Company and the Employee, that Employee is not otherwise entitled to
receive, and subject to the Company’s compliance with its post-termination
obligations to Employee, Employee hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Employee’s employment with the Company or the
termination of that employment; (2) all claims related to Employee’s
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the Family and Medical Leave
Act; the Employee Retirement Income Security Act; California Fair Employment and
Housing Act (as amended ), any state labor code; the Equal Pay Act, of 1963, as
amended.

SECTION 1542 WAIVER. Employee hereby acknowledges that he has read and
understands Section 1542 of the Civil Code of the State of California, which
reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of any unknown or unsuspected claims
Employee may have against the Company, its affiliates, and the entities and
persons specified above.

 

11



--------------------------------------------------------------------------------

ADEA Waiver and Release. Employee acknowledges that Employee knowingly and
voluntarily waives and releases any rights Employee may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that:
(a) his waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) Employee has been advised that
he have the right to consult with an attorney prior to executing this Agreement;
(c) Employee has been given twenty-one (21) days to consider this Agreement;
(d) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after this Agreement is executed by Employee, provided that the
Company has also executed this Agreement by that date (“Effective Date”). The
parties acknowledge and agree that revocation by Employee of the ADEA Waiver and
Release is not effective to revoke his waiver or release of any other claims
pursuant to this Agreement.

 

By:  

 

     Date:  

 

 

12